Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 14 – 35 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention relates to a methods and apparatus enabling a high degree of connectivity and integration for a variety of potentially heterogeneous sensors and improved solutions with a high degree of wireless coverage and utilization avoiding   use of licensed spectrum where practicable in favor of unlicensed or quasi-licensed spectrum (at least at a localized or premises/site level), thereby enhancing flexibility and increase user access.
The Applicants independent claim 14 recites, inter alia a computerized method of operating a facility management and control system, the computerized method comprising: 
obtaining a plurality of data derived from a plurality of different sensors sensing respective ones of operational parameters associated with the facility; obtaining a plurality of at least video data derived from at least one camera associated with the facility; backhauling the obtained plurality of data and the plurality of at least video data via a wireless interface to a managed network node, the managed network node comprising at least one sensor data aggregation and processing process; 
processing the backhauled plurality of data and the plurality of at least video data at the managed network node to generate a composite at least video data and sensor , wherein the processing comprises identifying one or more patterns within at least one of the obtained plurality of data and the plurality of at least video data based on at least on historical data; and 
causing delivery of the composite at least video data and sensor data stream to the facility via the wireless interface for consumption thereat by a user of the facility, the delivery of the composite at least video data and sensor data stream comprising delivery of one or more predictive recommendations to an operator of the facility, the one or more predictive recommendations based on the one or more patterns.

The Applicants independent claim 14 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Oetting et al. [US 20170187966 A1]   discloses in para [0034] Fig. 4, the naturalizing server 40 superimposes or overlays the participant video data 92 onto the rear-facing video data 82 to generate composite video data 96.
The prior art Gore et al. [US 20060268676 A1] discloses in para [0722] Fig. 42, when selected receiver is leakage-power sensitive, control module 3510 may request a scheduling pattern that schedules as many RBs as possible in a short duration of time e.g., a frequency-dense pattern that fits the RB allocation into a few OFDM symbols at the beginning of a TTI. 
However the combination of prior arts does not discloses for independent claims 14,
wherein the processing comprises identifying one or more patterns within at least one of the obtained plurality of data and the plurality of at least video data based on at least on historical data; and 
causing delivery of the composite at least video data and sensor data stream to the facility via the wireless interface for consumption thereat by a user of the facility, the delivery of the composite at least video data and sensor data stream comprising delivery of one or more predictive recommendations to an operator of the facility, the one or more predictive recommendations based on the one or more patterns.

Therefore, independent claim 14 is allowed for these above reasons. The respective dependent claims of independent claim 14 are also allowed. 

	Regarding independent claim 22, the prior art Lee  et al. [US 20180181119 A1] discloses in para [0045] Fig. 1, display 160 may include a touchscreen and may receive, e.g., a touch, a gesture, a proximity, or hovering input using an electronic pen or the user's body part. The communication interface 170 may set up communication between the electronic device 101 and an external electronic device (e.g., a first electronic device 102, a second electronic device 104, or a server 106)

However the combination of prior arts Oetting, Gore and Lee does not discloses for independent claim 22,
and cause rendering of the composite media data on a user interface, 
	obtain user gesture data, the gesture data obtained from the user during consumption of the composite media data and relating to control of the one or more sensors;
	 transmit the gesture data to the server via at least the backhaul data interface, the backhaul data interface configured to transmit the gesture data via the managed network comprising the plurality of nodes, the server configured to perform inter-frame processing of the backhauled gesture data to associate a gesture to a user command associated therewith; and 
	based at least on the processing: (i) transmit data configured to implement the user command via a wireless interface; and (ii) modify the composite media data so as to reflect implementation of the user command.

Therefore, independent claim 22 is allowed for these above reasons. The respective dependent claims of independent claim 22 are also allowed. 

Regarding independent claim 29, the prior art Gulati et al. [US 20190293748 A1] discloses in para [0049] [0055] Fig. 1, in a 5G NR-SS Citizens Broadband Radio Service, relay station communicates with macro base station i.e., using backhaul.

However the combination of prior arts Oetting, Gore, Lee and Gulati does not discloses for independent claim 29,
receive sensor data from a plurality of sensors disposed within a facility, the facility comprising at least a farm;
enable backhauling of the sensor data and the video data via the one or more data interfaces to a network node of a managed network via at least a CBRS (Citizens Broadband Radio Service) fixed wireless apparatus (FWA);

Therefore, independent claim 29 is allowed for these above reasons. The respective dependent claims of independent claim 29 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sachs et al. [US 20200259896 A1] Industrial Automation with 5G and Beyond
Ahmed et al. [US 20200351989 A1] Proxy based network access
Malkamaki et al. [US 20200015147 A1] Integrated access and backhaul adaptation layer status report
Thompson et al. [US 20030229899 A1] System and method for providing synchronized events to a television application
Cai et al. [US 20150235670 A1] Method for creating content in electronic device e.g. smart phone, involves recognizing feature of second media data acquired by external electronic device, and creating content on basis of portion of feature of second media data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413